CLD-019                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 21-2591
                                       ___________

                            In re: WILLIAM RICHARDSON,

                                                      Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2:16-cr-00139-006)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 28, 2021

                Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                            (Opinion filed: November 8, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       William Richardson pleaded guilty to several drug and fraud offenses. He is

awaiting sentencing in the United States District Court for the Western District of

Pennsylvania.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Although Richardson is represented by counsel, he has filed in the District Court

several pro se applications for relief. One of those applications—titled “Motion pursuant

to stop denying defendant access to the court, in violation of his 1st due process of the 5th

and 14th constitutional amendment, pursuant to 18 U.S.C.S. [§] 2071” (the pro se

Motion)—challenged the indictment and baldly asserted that the District Judge conspired

with the Government and the Chief Judge of this Court to violate Richardson’s rights.

The District Court entered an order dismissing the pro se Motion and another application

without prejudice to reassertion by Richardson’s counsel. Richardson did not appeal.

       Richardson has now in this Court filed a pro se petition for a writ of mandamus, to

which a copy of the pro se Motion is appended. The petition appears to be a repackaging

of the arguments contained in the pro se Motion, including the argument challenging the

validity of the indictment in Richardson’s case.

       There are many reasons to reject Richardson’s transparent attempt to collaterally

challenge the indictment and, by extension, his guilty plea in advance of sentencing. But

it is enough to rely on either of these two reasons: (1) mandamus is not a substitute for an

unrealized appeal of the District Court’s order dismissing the pro se Motion without

prejudice, cf. Schlagenhauf v. Holder, 379 U.S. 104, 110 (1964); and (2) mandamus is a

drastic remedy available only in the most extraordinary of circumstances, see In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), and no such circumstances

are presented here.

       Accordingly, Richardson’s petition for a writ of mandamus will be denied.



                                             2